DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/348,963 filed on 5/10/2019 and is a 371 of PCT/EP2017/05803 on 10/10/2017 and claims foreign priority of Germany 10 2016 121 623.2 on 11/11/2016.

Response to Amendment
This office action is in response to the amendments submitted on 9/30/2021 wherein Claims 9-10 and 13-16 are pending and ready for examination, claims 11-12 have been canceled.

Claim Objections
Claim 13 is objected to because of the following informalities: The claim depends from a canceled claim 11, for the purpose of examination, the examiner has considered claim 13 to depend from claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As to claim 9, the limitation “dividing the time period into time intervals of equal time”, has no support in the specification, the best the specification discloses is on page 2 line 28 “defining time intervals, more particularly, equal time intervals;”. Not to mention that there is nowhere in the specification that discloses dividing the time period what so ever. The claim is interpreted in the light of the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-10 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0148130 A1, Scott et al, hereinafter referenced as Scott.

As to independent claim 9, Scott teaches “A method for analyzing malfunctions and changes in device statuses in a system of automation technology, wherein the system includes a plurality of field devices, wherein the field devices communicate with one another directly via a communications network or via a communications unit, and the field devices are designed to issue an appropriate diagnostic notice depending upon a malfunction or a change in a device status in the system, and wherein the diagnostic notices are transmitted to a data bank and stored therein,” (fig 1-3 and [abstract] wherein the diagnostic process applied on an integrated system of safety and control process, and wherein messages of the safety and/or control process are determined and addressed accordingly based on their source/ destination, and wherein the communication/ data networking among the field devices as in fig 1 and [abstract] “can use common communication….while still providing functional isolation between the safety system and the process control system”; see the communication unit as in fig 2 common data communication system”. See claim 1. Moreover, [0032] “different components thereof communicatively interconnected to enable the disparate safety related hardware to communicate with each other as required”.)
“the method comprising: reading the diagnostic notices from the data bank;” (claim 1 “a diagnostic application stored on the memory of the computer and adapted to be executed on the processor to enable one or more users to perform a diagnostic activity with respect both the process control system and the safety system, the diagnostic application including a communication routine adapted to communicate process control system messages to or from the process control system controller and to communicate safety system messages to or from the safety controller,” also see claims 20 and 35 and fig 4.)
“filtering the read diagnostic notices according to a time period;” ([0037] the data of the logic solvers, is processed in batches every defined time (time division multiple access 2Mb/sec), i.e. the filtering according to time period has already been established. See [0067] “when the alarm was originally created or timestamped”. Moreover, [0069-0079] “the diagnostic application 82 may enable filtering or sorting of the alarms by any categories, such as priority, name, type and/or whether the alarm is a safety system alarm or a process control system alarm…… categorization of alarms”; “Additionally, the timestamp of the alarms will reflect when they are first detected within either the process control system 12 or the safety system 14, thus leading to better and more accurate information as to when alarms were generated within the process control and safety systems.” Thus the categorization or filtering based on time stamp has already taken place.)
filter settings”, “alarm filter”, [0069-0079] “the diagnostic application 82 may enable filtering or sorting of the alarms by any categories, such as priority, name, type and/or whether the alarm is a safety system alarm or a process control system alarm…… categorization of alarms”. Moreover, [0050] “selecting an Add Logic Solver menu options”, also see [0066].)
“linking the filtered diagnostic notices using time stamps, wherein a time stamp contains a date of occurrence of a malfunction contained in the corresponding diagnostic notice;” (fig 4, “chronicle”, claim 34-35. Moreover, claims 18-20 wherein the diagnostic application is an alarm, which reads on “malfunction contained in the corresponding diagnostic notice”.)
“dividing the time period into time intervals of equal time; grouping the linked diagnostic notices into the defined time intervals which correspond to their time stamps;” ([0037] wherein the time division multiple access TDMA is applied in all local safety logic solvers and synchronized with each other implanting a protocol with a defined and equal to all logic solvers Mb/sec such as 2Mb/sec or 4Mb/sec or any suitable rate, i.e. “equal time batches”; in other words such time batches are equal and applied to all logic solvers. claims 35 and 52 “create a time chronicle of events having interspersed process”; “and storing a timestamp for each of the process control system alarms and each of the safety system alarms to create a time chronicle of events having interspersed process control system alarms and safety system alarms.”, also see [0087] and fig 4 and its corresponding paragraphs. See [0067-0069].)
diagnostic application 82 may be used to provide one or more displays to a user, such as to a process control operator, a safety operator, etc., which includes information about the state of the process control system 12 and the safety system 14 either in separate views or in the same view, if so desired.” Moreover, [0098-0100] and fig 5-7 wherein the temperature readings of a defined device is provided, i.e. it is mapped per field device. Moreover, [0053] “As is known, such referencing may be accomplished graphically by drawing lines between the appropriate inputs and outputs of the two modules on a graphic configuration screen or by manually specifying the parameters to be referenced by the proper tag, name, address, etc.”)
Scott teaches “wherein along a first axis of the heat map is the plurality of field devices, wherein along a second axis of the heat map are time intervals, and wherein each occurrence of a diagnostic notice per field device is represented over the specified time intervals in the heat map;” (fig 5 shows that the user can create a display as desired [0040] and [0089] “if so desired”, “other types of integrated diagnostics application could be used as well”)
Scott does not teach the exact first axis of the heat map is the plurality of field devices, and the second axis is the time intervals.
It would have been obvious to one of ordinary skill in the art to expect and contemplate that the display that includes the devices to be in one axis whereas the when and where these alarms were generated”, [0089] and [0067-0069] “the timestamp of the alarm will reflect”, “have a timestamp field”; “display built for the other type of alarm. Instead, the application 82 can simply use the alarm detection and times tamping generated during the creation of the alarm message by one of the logic solvers 50-56 or one of the process controllers 24 or 26 and display this information on; a user interface in any convenient format.” Moreover, since the data is being processed in batches as in [0037] i.e. the display of the above parameters, is applied within the defined time intervals. Thus since all the display of parameters above (devices, timestamps of alarms and processing in time intervals) are disclosed in Scott, and since the desired display parameters are to be selected by a user as desired using fig 5 as in [0068] and [0040], [0070], [0081-0086] and [0099-0100], thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect that the display of one axis representing the time aspect whereas the second axis represents the devices, is a matter of mere design choice (as desired) applicable via fig 5 by the user and wherein such approach is within the skill of one of ordinary skill in the art.
“and evaluating the grouped diagnostic notices with regard to defined abnormalities.” ([0069] “the diagnostic application 82 may categorize safety system and process control system alarms (for priority) using a common set of rules to provide consistent categorization of alarms in both the process control system and the safety system.” see claims 21-22, 37 wherein “determining a priority” reads on “evaluating the grouped diagnostic”. Moreover, [0067-0069] the grouping/ sorting is based on the system (safety versus control), the alarm categories such as priority, name, type, etc...)

As to claim 10, Scott teaches “further comprising: creating a proposal for correcting a cause of the malfunctions and the changes in the device statuses, wherein the proposal is based on the evaluation of the grouped diagnostic notices.” ([0083] “actions to correct the conditions”, see fig 4-5. Also see [0073-0074] “types of alarms (communication, failure, advisory, maintenance, etc.)”; “properly formats messages to be sent to the controllers, I/O devices, field devices, safety logic solvers and other workstations such as alarm acknowledgment signals.” Furthermore, [0081] “field device maintenance functions and hardware primary control displays, may be oriented to node maintenance functions”; “primary displays that a controller is supporting, maintenance procedure checklists, etc. Likewise, primary displays for device alarms can be created by users and may, for example, be oriented to device maintenance functions.” Moreover, [0118] “The DEVICE STATUS field may be suitably divided so as to indicate, for example, the diagnostic status (indicating no error or error), the switch over status (indicating not in progress or in progress), the controller mode (indicating normal mode or engineering mode),……”)

As to claim 14, Scott teaches “wherein the diagnostic notices are generated within a field device upon occurrence of at least one of the following malfunctions or changes in device statuses of the respective field device; a communications error of the respective field device;” ([0098-0100] and fig 5-7 wherein the temperature readings of a defined device is provided, i.e. it is mapped per field device and wherein integrated alarm/alert viewing is applied as in [0089]. [0108-0110] checking the CRC in order to determine any erroneous communication, “If an error occurs anywhere in the process, the logic solver client 370 and/or the controller client 360 may inform the secure write server 350 of the error and any known details about the error (such as, the CRCs did not match, the message reached an incorrect destination, etc.)” see [0117] “4-byte CRC field”. See [0073] “the category of alarm (e.g., process, device or hardware alarm), types of alarms (communication, failure, advisory, maintenance, etc.), the priority of the alarm, the module, device, hardware, node or area to which the alarm pertains,”)
“insufficient power supply or shutdown, or restart of the respective field device;” ([0004], [0070] and [0099] “automatically remove power from devices” reads on “shutdown or restart the field device”; “to detect process conditions associated with significant events such as ….. shutdown valves, overflows or underflows of the process, the operation of important power generation or control devices, the operation of fault detection devices”, see fig 7.)
“a maintenance requirement of the respective field device;” ([0073-0074] “types of alarms (communication, failure, advisory, maintenance, etc.)”, see [0081-0083] “For example, process alarm primary displays may be oriented to process operation functions, device alarm primary control displays may be oriented to field device maintenance functions and hardware primary control displays, may be oriented to node maintenance functions.”)
“a measurement error generated by the respective field device;” ([0108-0110] “If an error occurs anywhere in the process, the logic solver client 370 and/or the controller client 360 may inform the secure write server 350 of the error and any known details about the error (such as, the CRCs did not match, the message reached an incorrect destination, etc.)” see [0117-0118] “indicating no error or error”)
“an error of at least one electronic component of the respective field device;” [0118] “The DEVICE STATUS field may be suitably divided so as to indicate, for example, the diagnostic status (indicating no error or error), the switch over status (indicating not in progress or in progress), the controller mode (indicating normal mode or engineering mode), the safe trip status (indicating not tripped or tripped)…..”)
“an error of at least one software component of the respective field device;” ([0081] “the source of the alarm or functionality of the hardware or software element associated with the alarm,”
overflows or under flows”. Moreover, [0070] “current state of the process plant, such as the level of fluid in tanks, the flow characteristics of valves and other fluid lines, the settings of equipment, the readings of sensors, etc.” wherein such characteristics have its corresponding limits/ threshold that could be exceeded or fell below, for example the tank/ tank level could be overfilled or could be under filled and so on, see [0082-0084] "tank 16 level control," has a designation or name of PIDlOl/HI_HI- ALM, has a high, high priority and is a critical alarm. If the alarm 274 is flashing, this means that the alarm is not acknowledged, while a constant (non-flashing) alarm indication in the alarm banner 273 means that the alarm has been acknowledged by some operator or user. Of course, other types of alarm information could be displayed on the alarm information field 276.”, also see [0099] “fill level of the tank”).

Claim 13 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claim 9 above, and further in view of US 2018/0112795 A1, Anderson.

As to claim 13, Scott teaches the limitations of claim 11 above.
Scott is silent in regards to “wherein a computer unit evaluates the diagram using algorithms implemented on the computer unit, including algorithms for image or pattern recognition and/or algorithms for cluster detection.”
Anderson teaches “wherein a computer unit evaluates the diagram using algorithms implemented on the computer unit, including algorithms for image or pattern multiple statistical models indicative of various condition”, wherein various conditions reads on “clustering” as the events/ conditions are grouped accordingly, see [0082] “different statistical models may be specific to each type of condition” and [0113] “separate statistical models”, and wherein such conditions pertain a defined device/ entity as in [0078] and wherein such condition and its corresponding identified entity to be displayed [0109] which reads on “diagram”. See fig 7B “for display in side by side comparison”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known method of pattern/ statistical model comparison and conditional based events clustering of Anderson to the event/alarm determination of Scott, wherein such method is applicable within the art and would provide the expected results, yet more precise and with higher accuracy ([0113] Anderson).

As to claim 16, Scott teaches the limitations of claim 9 above.
Scott is silent in regards to increasing occurrence of diagnostic notices of one or more of the field devices during one of the predetermined time intervals; increasing occurrence of diagnostic notices of one or more of the field devices during one of the predetermined time intervals; increasing occurrence of diagnostic notices with regard to a specific device type of the field devices.
The most important process parameter metrics are those that most frequently result in early splitting of the decision trees and are most indicative of whether or not a process plant entity is experiencing a condition.” and [0122] “the computing device 250 may convert the valve travel over time to the frequency domain and detect or identify whether the valve travel includes high frequencies (continuous throttling), low frequencies (full stroke cycling), or a combination of high and low frequencies (periodic throttling). The computing device 250 may apply filters such as high pass, low pass, or band pass filters to detect or identify the frequencies and determine the corresponding mode of operation for the valve.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the frequency of occurrence of a defined condition within the analysis of fault/alarm condition of Anderson to the teaching of Scott, in order to attain more reliable outcome as the frequency of a condition occurrence plays a significant factor for such determination (Anderson [0069] and [0122]) 
“increasing occurrence of diagnostic notices with regard to a respective communications structure of the field devices; increasing occurrence of diagnostic notices with regard to a respective communications protocol of the field devices; increasing occurrence of diagnostic notices with regard to process parameters of the 
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claim 9 above, and further in view of US 2005/0011278 A1, Brown et al, hereinafter referenced as Brown.

As to claim 15, Scott teaches “wherein the read diagnostic notices are filtered based upon at least one of the following selection criteria: the device type of the field devices;” ([0018] and [abstract] wherein distinguishing between safety devices versus control devices is applied. Moreover, [0029-0030] wherein each field device type (device 40, 42, and I/O devices, control devices, safety devices) has its associated characteristics and tags. See [0040] “alarm display application and will be recognizable as alarms from different types of devices, including as being alarms from either the process control system or the safety system.”, see [0069-0073] “and filter alarms based on a number of factors. In particular, the diagnostic application 82 may filter alarms based on the workstation in which the application 82 is run, the operator or person logged into the workstation and operator configurable settings, such as category, type (process, hardware, device, etc.).)
“the type of malfunction, or the change in the device status;” ([0069-0073] “the category of alarm (e.g., process, device or hardware alarm), types of alarms (communication, failure, advisory, maintenance, etc.), the priority of the alarm, the module, device, hardware, node or area to which the alarm pertains,”. See [0118] “The DEVICE STATUS field may be suitably divided so as to indicate, for example, the diagnostic status (indicating no error or error), the switch over status (indicating not in progress or in progress), the controller mode (indicating normal mode or engineering mode), the safe trip status (indicating not tripped or tripped)…..”)
“the system sector in which the respective field devices are integrated;” (fig 1 and fig 5 wherein the identified device located within a defined unit, as in [0029-0030], also see [0085] “identifies the name of the control unit”. Moreover, see fig 5-7, tank1, tank2, and [0082-0084] and [0099] as the alarm pertains the section of the affected tank. Also see [0042] “identifies the device or unit as being associated with the safety system”, see [0069-0073] and [0118].)
“the respective communication unit with which the respective field devices communicate; a respective communications structure of the field devices;” ([abstract] “This integrated process control and safety system uses a common data communication structure for both the safety system and the process control system so that applications can send data to and receive data from devices in either system in the same manner, e.g., using the same communication hardware and software. However, the common data communication structure is set up to distinguish process control system devices from safety system devices using tags, addresses or other fields within the messages sent to or received from the devices,”, also see [0014-0015] and [0018], [0029-0032]. Moreover, ([0069-0073] “the category of alarm (e.g., process, device or hardware alarm), types of alarms (communication, failure, advisory, maintenance, etc.), the priority of the alarm, the module, device, hardware, node or area to which the alarm pertains,”. See [0118]. Moreover, [0119-0121] each communication structure has a corresponding protocol, and hence diagnostic/ alarm type accordingly associated to it Ethernet IEEE 802.3 protocol”, see [0038] and [0026].)
Scott is silent in regards to environmental influences which act on the corresponding field devices.
Brown teaches “environmental influences which act on the corresponding field devices;” ([0071-0072] “However, for gases, changes in fluid properties can produce significant changes in the temperature difference across the exchanger. These changes in fluid properties must be taken into account when testing for significant changes in exchanger performance as an indication of plugging/fouling”, and [0078-0080] “Cavitation is a problem associated with pressure changes across valves and pumps, wherein small gas bubbles form and then violently collapse as pressure and temperature conditions affecting the process fluid change as the process fluid passes through the device.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the environmental influence such as gas/ gas bubbles and fluid density of Brown to Scott in order to include all possible elements and parameters that could affect the accuracy of the determination, hence to provide accurate and reliable diagnosis and determinations. (Brown [0072] and [0080])
 Scott teaches “an operating period of the respective field devices;” ([0045] “to provide run-time reporting of the operation of the safety system”, also see claims 34-35, wherein the timestamps and the cornicle of events are recorded which provides the operation time since the events take place.)

Scott teaches “a serial number and a range of serial numbers; a product batch of the field devices; components of a supplier used for the system; and the respective communications unit with which the respective field devices communicate.” ([0042] “may include a specific field or heading that identifies the device or unit as being associated with the safety system 14.”, [0085] “the selected process control alarm and identifies the name of the control unit (the module PID101) and certain settings or parameters associated with that module”. Also see [0117] “the backplane ID (BPID) and the lower-order byte contains the slot ID (SID).” Furthermore, [0032-0033] wherein different components within a defined unit each to be monitored and diagnosed. Furthermore, [0026] the respective communication structure being wired or wireless are determined as in [0073] “the category of alarm (e.g., process, device or hardware alarm), types of alarms (communication, failure, advisory, maintenance, etc.),”. [0108-0110] checking the CRC in order to determine any erroneous communication, “If an error occurs anywhere in the process, the logic solver client 370 and/or the controller client 360 may inform the secure write server 350 of the error and any known details about the error (such as, the CRCs did not match, the message reached an incorrect destination, etc.)” see [0117] “4-byte CRC field”. Moreover, [abstract] “using tags, addresses”, see [0015], [0042], [0053] and [0069].)

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection necessitated by the amendments.
In regards to 112(b) rejection, the rejection has been withdrawn based on the submitted amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0012608 A1, Haveskost et al is drawn to integrated alarm display in a process control network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865




11/3/2021